Ford, Judge:
This appeal involves the proper dutiable value of one Zephyr automobile which was appraised at the port of Los Angeles, Calif., at a value of $1,400. The record indicates that this automobile had been driven a distance of approximately 7,000 miles when imported and that the original purchase price was $1,514.80. The record also indicates an admission on the part of Government officials that the value at which this automobile was appraised was too high by at least $200.
Based upon the rather meager record before me, I find the proper dutiable value of the involved automobile to be $1,200. Judgment will be rendered accordingly.